Exhibit 10.7

 

LOGO [g90912ex10_7pg001.jpg]

March 3, 2015

Linda V. Moore

Dear Linda,

The role you perform with the Company is critical for our success going forward.
Given your knowledge, skills, and leadership abilities, we believe you are an
important member of our team and we wish for you to remain in this critical
position. Accordingly, as an additional inducement for you to remain in the
service of Marrone Bio Innovations, Inc. (the “Company”), we are offering the
following.

Salary Increase: Effective February 9, 2015, your base salary will be increased
to $240,000 which will be first reflected in your March 15, 2015 paycheck.

Severance and Deal Payment:

 

  (a) If a CIC occurs after the date hereof pursuant to a definitive binding
agreement that is signed by the Company within 9 months of the date of this
letter, then upon the closing of the CIC you will receive a lump sum equal to 12
month’s base salary as of the date thereof so long as (i) you are employed by
the Company at the time of the closing of the CIC transaction and (ii) you
execute a general release of claims in form satisfactory to the Company
effective as of the date of the closing of the CIC.

 

  (b) For purposes of this agreement a “CIC” is defined as any transaction or
series of related transactions involving the sale or other disposition of more
than 50% of the Company’s full-diluted equity securities or all or substantially
all of its assets, whether directly or indirectly and through any form of
transaction.

 

  (c) The severance provision in your existing employment offer letter dated
February 20, 2014 which provides for 6 months’ severance if “employment is
actually or constructively terminated by the Company without cause” (a Non-Cause
Termination) will remain in effect, as supplemented by item (d) below.

 

  (d) If a CIC occurs after the date hereof which is not pursuant to a
definitive binding agreement that is signed within 9 months of the date of this
letter, and within 12 months following the CIC a Non-Cause Termination occurs,
then in addition to the severance granted in your existing offer letter
described above, you will receive an additional lump sum payment equal to three
(3) month’s salary, based on your base salary on the date of the Non-Cause
Termination.

 

  (e) Any additional severance described in item (d) above will be paid in a
lump sum. Severance under item (c) above will commence, and the additional lump
sum payment under item (d) above will be paid, sixty (60) days after a
qualifying termination, contingent on a general release of claims in form
satisfactory to the Company having become effective at the time. To the extent
the severance payments constitute deferred compensation within the meaning of
Internal Revenue Code section 409A, severance will be delayed for six (6) months
to the extent required to avoid a violation of section 409A.

 

1540 Drew Avenue    •    Davis, CA 95618    •    Phone: 530-750-2800



--------------------------------------------------------------------------------

Withholdings: All payments required to be made pursuant to this Agreement will
be paid in accordance with the Company’s normal payroll procedures and will be
subject to all applicable tax withholdings and payroll deductions.

Confidential: You agree that the terms of this Agreement are confidential and
that you will not disclose any of its terms to any other person other than your
attorney, financial or tax adviser or spouse. You agree that you shall instruct
your attorney, financial and tax adviser and spouse not to disclose such terms
to any other person. If you violate or breach the terms of this Paragraph 5,
this Agreement shall be null and void.

Employment At Will: This Agreement is not a guarantee of employment for a
specific period of time. You should understand that you will continue to be an
employee at-will, which means either you or the Company may terminate your
employment for any reason, at any time, with or without cause or advance notice.
Please understand that no supervisor, manager or representative of the Company
other than the Company’s Chief Executive Officer has the authority to enter into
any agreement with you for employment for any specified period of time or to
make any promises or commitments contrary to the foregoing at-will employment
policy. Further, any such employment agreement entered into shall not be
enforceable unless it is in a formal written agreement, signed by you and Chief
Executive Officer, which expressly modifies the at-will provision.

Governing Law: This Agreement shall be subject to, and construed and enforced in
accordance with, the laws of the State of California and may not be amended or
modified other than by written agreement executed by the parties hereto or their
respective successors and legal representatives. In this manner, any litigation
or other proceeding commenced by either party to this Agreement or obligations
hereunder shall be commenced in the federal or state courts of California.

If this Agreement expresses your understanding of our agreement, your signature
below will indicate your acceptance of the terms herein. Please review it
carefully and sign and return one copy of this Agreement to the Company. Should
you have any questions do not hesitate to call me.

 

Sincerely, LOGO [g90912ex10_7pg002a.jpg] Pamela Marrone Chief Executive Officer
Agreed: LOGO [g90912ex10_7pg002b.jpg]

 

Linda V. Moore Date: 3/3/15